Citation Nr: 1034464	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the distal tibia and fibula with 
internal fixation of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination in May 2005.  The 
Veteran indicated in her August 2006 substantive appeal that her 
service-connected disability had worsened since the time of her 
last VA examination.  When a Veteran alleges that her service-
connected disability has worsened since the last examination, a 
new examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence that addresses the level of impairment of the disability 
since the previous examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997) (Veteran entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  In addition, the May 2005 VA examination is somewhat 
stale, and the Board finds that a more current examination is 
needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for A VA 
orthopedic examination to determine the 
extent of her right ankle disability.  The 
examiner should review the claim file and 
should note that review in the report.  All 
necessary tests and studies, including 
range of motion studies, should be 
conducted.  All losses of function due to 
pain, excess motion, painful motion, 
incoordination, or fatigability should be 
equated to additional degrees of limitation 
of motion beyond that shown clinically.  
The examiner should also state whether 
there is any malunion of the tibia or 
fibula.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

